                 Case 2:20-cv-02031-EFB Document 15 Filed 09/10/21 Page 1 of 2


1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     LILYA BULGAKOV
6

7

8
                                  UNITED STATES DISTRICT COURT
9
                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                 -o0O0o-

12
     LILYA BULKAGOV,                                                No.   2:20-cv-02031-EFB(SS)
13

14                          Plaintiff,
                                                                    STIPULATION AND [proposed]
15                                                                  ORDER FOR EXTENSION OF
                                                                    TIME TO FILE PLAINTIFF’S
16
            v.                                                      MOTION FOR SUMMARY
17                                                                  JUDGMENT
     KILOLO KIJAKAZI, Acting
18   COMMISSIONER OF SOCIAL SECURITY,
19
                       Defendant.
20   _______________________________________/
21          IT IS HEREBY STIPULATED by and between the parties, through their respective
22
     undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion
23
     for summary judgment is extended to September 13, 2021.
24

25          This is a second request, of a further two business days. Since the filing of the previous

26   request, in addition to the work cited then, plaintiff’s counsel had to unexpectedly produce an
27
     additional opening brief for the Ninth Circuit, resulting in this further delay.
28



                                               [Pleading Title] - 1
              Case 2:20-cv-02031-EFB Document 15 Filed 09/10/21 Page 2 of 2


1    Dated: September 7, 2021                                   /s/ Jesse S. Kaplan
                                                                JESSE S. KAPLAN
2
                                                                Attorney for Plaintiff
3

4
                                                                PHILLIP A. TALBERT
5
                                                                Acting United States Attorney
6                                                               DEBORAH LEE STACHEL
                                                                Regional Counsel, Region IX
7                                                               Social Security Administration
8

9    Dated: September 8, 2021                                     /s/ per e-mail authorization
10                                                              CHANTAL JENKINS
11                                                              Special Assistant U.S. Attorney
                                                                Attorney for Defendant
12

13

14
                                                 ORDER
15
            For good cause shown on the basis of this stipulation, the requested extension of
16

17   plaintiff’s time to file a motion for summary judgment brief is extended to September 13, 2021.

18          SO ORDERED.
19
     Dated: September 10, 2021.
20

21

22

23

24

25

26

27

28



                                            [Pleading Title] - 2
